Citation Nr: 1601235	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-02 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for instability of the left knee.  

2.  Entitlement to a disability rating greater than 10 percent for degenerative joint disease (DJD) of the left knee, status post meniscectomy, with scars.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, N.O., and T.O.



ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied entitlement to a disability rating greater than 10 percent for DJD of the left knee, status post meniscectomy, with scars.  In an October 2012 rating decision, the RO awarded a separate 20 percent rating for instability of the left knee under Diagnostic Code 5257, effective from June 8, 2011.  

The Board notes that in June 2013, the Veteran submitted a claim for service connection for an anterior cruciate ligament (ACL) tear of his left knee.  However, the Board points out that he is already service connected and compensated for his left knee instability, to include the residuals and symptomatology associated with his ACL tear.

The Board remanded this case in August 2015 in order to schedule the Veteran for a hearing before the Board.  Thereafter, he testified at a hearing before the undersigned in September 2015.  A transcript of the hearing is of record.  

The issue of entitlement to a disability rating greater than 10 percent for DJD of the left knee, status post meniscectomy, with scars, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

During his hearing before the Board on September 22, 2015, prior to the promulgation of a decision in the appeal, the Veteran requested that his claim of entitlement to a disability rating greater than 20 percent for instability of the left knee be withdrawn from appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have as to the claim of entitlement to a disability rating greater than 20 percent for instability of the left knee been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during his hearing before the Board on September 22, 2015, the Veteran withdrew his appeal as to the claim of entitlement to a disability rating greater than 20 percent for instability of the left knee.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to a disability rating greater than 20 percent for instability of the left knee is dismissed.

REMAND

While the Board sincerely regrets the delay, the Veteran's increased rating claim for DJD of the left knee must be remanded for further development to ensure that it is afforded every consideration. 

The Veteran was last afforded a VA examination of his left knee in January 2013.  At his hearing before the Board in September 2015, he testified that his left knee disability had increased in severity since the January 2013 examination.  Accordingly, the Board finds that he should be provided a current VA examination of his left knee.

Additionally, at his September 2015 hearing, the Veteran stated that he is receiving disability benefits from the Social Security Administration (SSA). The Veteran's SSA records are not in the file.  Appropriate efforts to obtain them must be made on remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Further, at his hearing in September 2015 the Veteran indicated that he was submitting additional, private medical records along with a waiver of RO consideration.  It does not appear that this evidence was associated with his file.  Therefore, he should be asked to submit it on remand.  His updated treatment records from Samuel Rice, M.D. and/or Summit Orthopaedic Associates should also be obtained, as well as any available VA treatment records.

Finally, the Veteran testified in September 2015 that he had not worked for the past two years due to diabetes, neuropathy, and his "bad knees."  He reported that he was unable to do the physical labor associated with his job as a heavy equipment operator, such as climbing and digging, because of his knee.  On remand, he should be asked to clarify whether he would like to pursue a claim of entitlement to a total disability rating based on individual unemployability due to his service-connected left knee disabilities, and if so, appropriate development of that claim should be undertaken.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he would like to pursue a claim of entitlement to a total disability rating based on individual unemployability due to his service-connected left knee disabilities.  If so, he should be provided appropriate notice and assistance in accordance with the VCAA concerning this claim.  

2.  Ask the Veteran to submit the private medical records that he indicated he was going to submit at the time of his September 2015 hearing.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, including from the San Diego VA clinic, dated from June 2009, forward.

4.  Make arrangements to obtain the Veteran's complete treatment records from Samuel Rice, M.D. and/or Summit Orthopaedic Associates, dated from June 2009, forward.

5.  Make arrangement to obtain from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  

6.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination to determine the severity of the DJD in his left knee, status post meniscectomy, with scars.  The entire claims file (i.e. the electronic file) must be made available to the examiner for review.


All necessary diagnostic testing, including x-rays if appropriate, should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

7.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above instructions, it must be returned to the examiner for corrective action.

8.  Finally, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


